

117 S2061 IS: Telemental Health Care Access Act of 2021
U.S. Senate
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2061IN THE SENATE OF THE UNITED STATESJune 15, 2021Mr. Cassidy (for himself, Ms. Smith, Mr. Cardin, and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to ensure coverage of mental health services furnished through telehealth.1.Short titleThis Act may be cited as the Telemental Health Care Access Act of 2021.2.Ensuring coverage for mental health services furnished through telehealth(a)In generalSection 1834(m)(7) of the Social Security Act (42 U.S.C. 1395m(m)(7)) is amended—(1)in subparagraph (A), by striking subject to subparagraph (B),;(2)by striking (A) In general.—The geographic and inserting The geographic; and(3)by striking subparagraph (B).(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of section 123 of division CC of the Consolidated Appropriations Act, 2021 (Public Law 116–260).3.Study and report on utilization of mental health services furnished through telehealthNot later than 1 year after the first day after the end of the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), the Secretary of Health and Human Services shall submit to Congress a report on the utilization of mental health services furnished through telehealth under section 1834(m)(7) of such Act (42 U.S.C. 1395m(m)(7)), that includes any recommendations of the Secretary regarding—(1)fraud or abuse prevention with respect to such services; and(2)additional funding that the Office of Inspector General of the Department of Health and Human Services may require for purposes of conducting audits, investigations, and other oversight and enforcement activities with respect to the furnishing of such services.